ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-016, concluding that SPIRO T. MICHALS of RED BANK, who was admitted to the bar of this State in 1991, should be admonished for violating RPC 1.15(a) (commingling, negligent misappropriation), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that SPIRO T. MICHALS is hereby admonished; and it is further
ORDERED that the Office of Attorney Ethics conduct an audit of respondent’s attorney books and accounts six months from this date; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.